 


109 HRES 186 IH: Honoring the life’s work of Pope John Paul II.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 186 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Higgins submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Honoring the life’s work of Pope John Paul II. 
 
Whereas Pope John Paul II was born Karol Jozef Wojtyla on May 18, 1920, in Wadowice, Poland, and was baptized in the Church of the Presentation of the Blessed Virgin Mary; 
Whereas Karol Wojtyla defied the Nazi regime in the pursuit of his faith, studying secretly to become a Roman Catholic priest during the German occupation of Poland in World War II; 
Whereas on November 1, 1946, Karol Wojtyla was ordained a priest and began his formal service to his faith, to God, and to his fellow men; 
Whereas during his service to God in Poland, Karol Wojtyla defied Communist regimes through the indoctrination and proselytization of his faith, serving as Assistant Pastor at the Church of the Assumption of Our Lady in Niegowic, then Assistant Pastor of St. Florian’s Church in Krakow, then Auxiliary Bishop of Krakow, and then Archbishop of Krakow; 
Whereas on June 26, 1967, Karol Wojtyla was elevated to the College of Cardinals; 
Whereas on October 16, 1978, Karol Wojtyla was elected the 264th Pope of the Catholic Church and took the name John Paul II; 
Whereas after surviving an attempt on his life on May 13, 1981, Pope John Paul II beseeched humanity to Pray for the brother who shot me, whom I have sincerely forgiven, teaching a powerful lesson of absolution that resonated with the world’s people; 
Whereas John Paul II was the most traveled Pope in history, used his influence to mediate conflicts around the world in Europe, Africa, South America, Asia, and the Middle East, and established diplomatic relations with more than 70 nations, including the State of Israel; 
Whereas in his official papal visits to Rome’s main synagogue and to the Holy Land, in his outreach to people of other faiths through the First World Day of Prayer for Peace, and in his outreach to the Jewish community for forgiveness for past Christian intolerances, Pope John Paul II bridged many of the divisions among our world’s religions; 
Whereas Pope John Paul II connected with and inspired youth throughout his life, often using modern communication from radio to Internet to spread his message to the world’s children; 
Whereas throughout his time on earth, Pope John Paul II fought tyranny, oppression, inequity, and hatred through his life’s work of love, acceptance, peace, justice, and hope through faith in God; and 
Whereas on April 2, 2005, Pope John Paul II passed away, his pontificate having spanned 26 years, 5 months, and 17 days, having touched countless lives with his exemplary leadership and devout faith, and having influenced millions of people around the world and here in the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life’s work of Pope John Paul II; 
(2)extends its deepest sympathy and condolences to the members of the Roman Catholic Church; and 
(3)recognizes the significant contributions made by Pope John Paul II during his lifetime in championing human rights, fighting for universal peace, assisting developing nations, promoting just economic development, and teaching tolerance of all faiths. 
 
